Citation Nr: 0016720	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-08 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from May 1968 to May 
1970.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

Anxiety reaction is manifested by anxiety, depressed mood, 
sleep impairment, and panic attacks, resulting in mild 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an increased rating for anxiety reaction are 
not met. 38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By means of a November 1970 rating decision, the appellant 
was awarded service connection and a 10 percent rating for 
anxiety reaction.  The 10 percent rating has remained in 
effect since that time.  His claim for an increased rating is 
well-grounded.  That is, his assertion that his disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

EVIDENCE

The evidence of record includes a mental health evaluation 
conducted by a licensed clinical social worker in April 1998, 
which indicates that the appellant reported problems with 
restless sleep, anxiety, feeling sad, poor tolerance of 
stress and terminal insomnia.  He most recently is having 
difficulty tolerating noise and people.  He lost his job as a 
factory supervisor after 3 years for unclear reasons.  He was 
told that he was too hard on the employees.  Prior to this 
job, he was a plant manager for 22 years and quit due to burn 
out.  Examination showed that he was alert and oriented.  His 
mood was mildly depressed.  His affect was anxious.  There 
were no suicidal or homicidal ideation.  He was coherent and 
pleasant.  The diagnosis was generalized anxiety disorder 
with depression.  His anxiety symptoms seemed to have become 
worse since his myocardial infraction ( 1 1/2 years ago).  He 
had always worked hard and elevated himself to the top job at 
his first plant.  He was having problems coping with changes 
in his life and seemed to have an affective illness as well 
as chronic anxiety.  

A report of a VA examination, dated in June 1998, indicates 
that the appellant reported having middle insomnia.  He had 
been married for 31 years.  He was last employed in December 
1997.  He was fired from his last job (he was there for 3 
years) because he "wasn't the right man for the job."  
Mental status examination showed that he was well developed, 
well nourished, appropriately dressed, adequately groomed, 
and exhibited no unusual motor activity.  Speech was fluent 
without flight of ideas and looseness of associations.  Mood 
was anxious as was his affect.  He denied hallucination, 
expressed no identifiable delusions, denied homicidal or 
suicidal thoughts, was precisely oriented to person, place, 
situation and time.  Remote, recent, and immediate recall 
were good.  Judgment to avoid common danger was good.  
Abstracting ability was adequate.  Insight was fair.  His GAF 
score was 70.  

During a hearing before the undersigned held in November 
1999, the appellant reported that he last worked in December 
1997.  He did not state any particular reason for not 
working.  He reported that he did not know what his reason 
was for not working, that he just never felt good, and that 
this was what brought him to VA.   He also reported having 
problems with being in crowds.  He got along well with his 
family.  He had panic attacks every day, which he described 
as trying to go too fast and getting frustrated.  He 
indicated that he was planning to receive VA treatment in 
December and that records of such treatment would be 
submitted to the Board .  He was also advised to submit any 
pertinent Social Security records.  However, no additional 
evidence was submitted.  38 C.F.R. § 3.103 (1999).

LAW AND ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  When all the evidence is assembled, 
the determination must then be made as to whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The severity of the appellant's anxiety reaction can be 
ascertained by application of the criteria set forth under 
38 C.F.R. Part IV, DC 9400 (1999).  The following rating 
criteria apply to DC 9400:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent 
disabling.

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication - 
0 percent disabling.

The Board finds that the preponderance of the evidence is 
against the appellant's claim for an increased rating.  The 
Board notes his assertion that he cannot hold down a job.  
However, the evidence of record does not show that his 
anxiety results in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  The record indicates that he left his job of 22 years 
due to burn out and that he lost his job of 3 years due to 
being too hard on his employees.  He reportedly was able to 
be promoted to the top job at his first plant (where he was 
for 22 years).  The only social impairment he has reported is 
his dislike for being in crowds.  He has good relations with 
his family and spends most of his time visiting siblings and 
grandchildren.    

The Board notes the medical evidence of record which report 
depressed mood and anxiety.  The Board also notes the 
appellant's reports of daily panic attacks and chronic sleep 
impairment.  However, his assertion of daily panic attacks 
has never been confirmed or observed.  In addition, the 
existence of a panic attack is a medical question.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Further, his symptoms are 
mild as evidenced by his GAF score of 70.  Although the GAF 
does not fit neatly into the rating criteria, the GAF is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score of 70 (which falls in the range of 61-70) is 
defined as "Some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  The Board 
finds that mild symptoms are indicative of no more than a 10 
percent evaluation.  See 38 C.F.R. Part 4, Diagnostic Code 
9400.  

At this time, the appellant has asserted that he is worse and 
such assertions established a well-grounded claim.  However, 
we conclude that the observations of medical professionals 
are more probative of the degree of the appellant's 
impairment than his own lay statements, even if presented as 
sworn testimony.  The Board concludes that the preponderance 
of the evidence is against the claim for an increased 
evaluation and that there is no doubt to be resolved.


ORDER

Entitlement to an increased rating for anxiety reaction is 
denied.



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

